DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 10/19/2021 has been entered.  Claim 12 has been canceled.  New claim 21 has been added.  Claims 1-11 and 13-21 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-21 (assuming claim 20 is meant to be dependent upon either independent claim 1 or independent claim 10) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Independent claims 1 and 10 have been amended to recite that “uniformly joining” with regards to the first and second polyurethane adhesive 
Claims 1-9, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation "the co-extruded polymer film" in lines 10 and 12.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 also recites the limitation “the first polymer layer” in line 13 and the limitation “the second polymer layer” in lines 14-15 and 15-16, which lack clear antecedent basis given that the claim refers to “a first polymer film layer” (emphasis added) and “a first layer of” polyurethane, and “a second polymer film layer” (emphasis added) and “a second layer” of polyurethane, but does not specifically recite “a first polymer layer” or “a second polymer layer”.  Claim 1 further recites “the equipment seam tape” in line 15 which lacks clear antecedent basis, particularly given that on line 17, the claim recites “the seam tape” such that it is unclear whether “the equipment seam tape” on line 15 is the same as “the seam tape” on line 17 and described in detail following the “comprising” on line 2.   Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Dependent claims 2-9, 13 and 21 do not remedy the above and thus are indefinite for the same reasons.
Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. copolymer films" (emphasis added) in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation "the two polypropylene films" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 9 recites, “wherein the seam tape, measured from an outside of the first polymer film layer to from an outside of the second polymer film layer, is approximately 180 to approximately 200 microns thick” (emphasis added), however given the lack of clarity of the “to from” limitation on line 2, it is unclear as to which portion of the seam tape the recited thickness refers.
Claims 10-11 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites the limitation “one of the first polymer layer or the second polymer layer is an exterior surface, and wherein either the other polymer layer is an exterior layer, or an exterior layer of adhesive is configures on the other polymer layer for joining the equipment seam tape to a seam of the chemical protective equipment, and wherein the seam tape is configured for taping a seam” (emphasis added) on lines 14-18, however, similar to the discussion above with regards to claim 1, “the first polymer layer” and “the second polymer layer” lack clear antecedent basis given that the claim refers to “a first polymer film layer” (emphasis added) and “a first layer of” polyurethane, and “a second polymer film layer” (emphasis added) and “a second layer” of polyurethane, but does not specifically recite “a first polymer layer” or “a second polymer layer”.  It is also noted that “the other polymer layer” lacks antecedent basis in the claim, and “the equipment seam tape” on lines 16-17 lacks clear antecedent basis given that on line 18, the claim recites “the seam tape” such that it is unclear whether “the equipment seam tape” on lines 16-17 is the same as “the seam tape” on line 18 and described in detail following the “comprising” on line 2.  Hence, one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Dependent claims 11 and 14-19 do not remedy the above and thus are indefinite for the same reasons.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is first noted that claim 20 recites, “The seam tape of claim 12”, however, given that claim 12 has been canceled, it is unclear as to what is meant to be fully encompassed by the claim.  Claim 20 further recites, “wherein the seam tape, measured from an outside of the first polymer film layer to from an outside of the second polymer film layer, is approximately 180 to approximately 200 microns thick” (emphasis added), 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that the two polypropylene copolymer films enveloping the ethylene vinyl alcohol layers of the seam tape of claim 3 are approximately 14 to approximately 18 microns thick, however given that claim 3 has been amended to now recite that the two polypropylene copolymer films enveloping the ethylene vinyl alcohol layers of the seam tape are approximately 14 to approximately 18 microns thick, incorporating the same thickness limitation, claim 7 does not further limit the seam tape of claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As noted above, claim 20 recites, “The seam tape of claim 12”, however, given that claim 12 has been canceled, claim 20 fails to further limit a claim previously set forth.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Hence, the Examiner takes the position that the broadly claimed “configured for taping a seam between two fabrics of the chemical protective equipment” of amended claims 1 and 10 
Claim Rejections - 35 USC § 102
Claims 1, 2, 8-11, 13 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mogna (US2016/0368682) for generally the reasons recited in the prior office action and restated below, wherein it is further noted that although Mogna discloses that the multilayer barrier material (B) is utilized as a thermoformable blister material for packaging medical products and includes additional layers not explicitly recited in the instant claims, given that the “thermoformable” multilayer barrier material (B) taught by Mogna is present as a flat film prior to thermoforming and comprises a layer structure of layer materials that anticipates the broadly claimed “seam tape” structure given that the claimed second polymer film layer is not limited to a single layer PVC polymer film (e.g. as with the first polymer film layer of instant claim 1) and thus may be a multilayer polymer film structure comprising a PVC layer as well as other layers including metallized polymer layers, and given that the “thermoformable” film structure taught by Mogna is capable of being utilized as a seam tape for taping a seam between two fabrics of chemical protective equipment considering the outer layers of the multilayer barrier material (B) taught by Mogna are thermoplastic polymer layers capable of melting and/or adhering to fabrics, the Examiner maintains her position that the multilayer barrier material (B) taught by Mogna anticipates the claimed “seam tape” as recited in instant claims 1, 2, 8-11, 13 and 18-19 as discussed in detail below with regards to the amended claims.
As discussed in the prior office action, Mogna discloses a multilayer barrier material (B) having high barrier properties to moisture, oxygen and light (Abstract), comprising a first outer layer or film (1) of PVC coupled via a solvent-free two-component polyurethane adhesive to a first surface of a coextruded material (2,3,4) of PP(2)/EVOH(3)/PP(4), which is coupled on its second surface to a first outer face of a metallized PVC film (5) by means of a two-component polyurethane adhesive, and the metallized PVC film (5) is coupled on its second outer face via a two-component polyurethane adhesive to a first surface of a metallized PVC film (6) which in turn is coupled on its second surface to a second outer layer (7) of PVC via a two-component polyurethane adhesive, such that the barrier material has the layer structure: 
PVC(1)/PU adh/PP(2)/EVOH(3)/PP(4)/PU adh/met-PVC(5)/PU adh/met-PVC(6)/PU adh/PVC (7)
wherein PVC(1) reads upon the claimed first polymer film layer comprising a single layer polymer film of PVC as in instant claim 1, or comprising PVC as in instant claim 10, wherein said layer is an exterior layer as in instant claims 1 and 10; the coextruded material (2,3,4) of PP(2)/EVOH(3)/PP(4) reads upon the broadly claimed multi-layered or co-extruded polymer film of instant claims 1, 2, 10 and 11; laminated layers (5-7) read upon the broadly claimed second polymer film layer “comprising” PVC and is an exterior layer as in instant claim 1, as well as the second polymer film layer of instant claim 10, which comprises a non-poly (vinyl chloride) polymer as in instant claim 19 (e.g. the polyurethane), and is an exterior layer as in instant claim 10; the polyurethane adhesive layer positioned between PVC(1) and the PP(2) layer of the coextruded material (2,3,4) broadly reads upon the claimed first layer of polyurethane adhesive disposed between and uniformly joining the first polymer film layer, e.g. PVC(1), and the multi-layered or co-extruded polymer film, e.g. coextruded material (2,3,4); and the polyurethane adhesive layer positioned between PP(4) layer of the coextruded material (2,3,4) and the laminated film (5-7) broadly reads upon the claimed second layer of polyurethane 
(Entire document, particularly Abstract, Paragraphs 0037, 0071-0095).  Mogna discloses that the polyurethane adhesive is known for hot lamination with an example of said adhesive for use as the polyurethane adhesive throughout the multilayer material being the commercial product NOVACOTE SF-707-A which has characteristics as listed in Table 2 (Paragraphs 0043, 0077, 0086, 0088, and 0094), and although Mogna does not specifically recite that the polyurethane adhesive is a “flame retardant” polyurethane adhesive, given that the polyurethane adhesive taught by Mogna would inherently provide some degree of flame retardancy (e.g. due to the nitrogen atoms present in the polyurethane) and that the claimed invention does not require any particular degree of flame retardancy with respect to the “flame retardant polyurethane adhesive” nor any particular degree of chemical and flame retardancy with respect to the laminate as a whole, the Examiner maintains her position that the multilayer barrier material (B) taught by Mogna anticipates the claimed invention as broadly recited in instant claims 1-2, 9-11 and 19, wherein it is again noted that the “seam tape” limitation in the preamble of instant claims 1 and 10 as well as the “configured for” limitations of amended claims 1 and 10 constitute intended end use of the claimed “seam tape” or multilayer structure and given that said limitations do not provide any additional structural and/or material limitations to differentiate the claimed “seam tape” from the multilayer barrier material (B) taught by Mogna which is “capable” of performing the same intended use, Mogna anticipates the claimed invention.
With regards to amended claims 8 and 18, it is noted that the external layer of adhesive is recited as an alternative in amended claims 1 and 10, from which amended claims 8 and 18 depend, respectively, and given that claims 8 and 18 do not positively recite the presence of the 
With regards to instant claim 13, Mogna broadly discloses a method of producing a composite material having a layer structure as recited in instant claim 1, as discussed in detail above, by coextrusion of layers (2,3,4) and adhesive lamination of layers (1) and (5)-(7) via hot lamination utilizing the above polyurethane adhesive thereby anticipating the broadly recited “by laminating” method of instant claim 13.
Claim Rejections - 35 USC § 103
Claims 1-11 and 13-21 (assuming claim 20 is meant to depend from claim 10) are rejected under 35 U.S.C. 103 as being unpatentable over Romanowski (US2004/0071916).  Romanowski discloses a nuclear, biological, chemical (NBC) barrier adhesive tape for repairing, sealing and reinforcement of NBC protective materials that are for use in garments for personnel and may also exhibit a degree of fire-retardancy, wherein the tape is a laminated barrier structure comprising an NBC barrier film of a multilayer structure as a first component for resisting chemical, biological and nuclear agents, laminated to a reinforcement fabric substrate as a second component for imparting strength to the NBC barrier, a third component attached to the composite barrier structure comprised of pressure sensitive adhesive for adhesion to other surfaces, and optionally a release liner over the adhesive as a fourth component to provide protection for the adhesive so that the tape can be peeled off a roll in predetermined strips and later applied to the surface of a targeted material (Entire document, particularly Abstract, Paragraphs 0003, 0016, 0019, 0025, 0033, 0045, and 0099).  Romanowski discloses that the .  
Romanowski discloses that the reinforcement fabric as the second component may be a nonwoven fabric produced from synthetic fibers such as a nonwoven polyolefin substrate and is preferably coated with the pressure sensitive adhesive as the third component of the composite tape when the making the NBC barrier tape without the use of a release liner (Paragraphs 0057-prima facie obviousness to simply substitute one known element for another to obtain predictable results (Entire document, particularly Paragraphs 0047-0049 and 0071-0090).  Further, given that Romanowski clearly discloses that additional layers may be provided on one or both sides of the multilayer barrier film as the first component as discussed above, wherein such additional layers may contain a NBC barrier material that is different from the NBC barrier material in the first component, such as a polyvinylidene chloride-polyvinyl chloride copolymer when EVOH is utilized in the barrier film as in the above embodiment (Paragraphs 0011, 0047, 0049); or may be a polyolefin layer including polyethylene, polypropylene, or chlorinated polyethylene; or itself may be an additional NBC barrier film laminated to the first NBC barrier film as noted above by repeating the coating/laminating procedure (Paragraph 0096); Romanowski provides a clear prima facie
Thus, based upon the above, the NBC barrier adhesive tape taught and/or suggested by Romanowski reads upon the broadly claimed seam tape of instant claims 1, 2, 4, 10, 11, 13, 14 and 19, wherein an additional outer layer of NBC or vinylidene chloride-vinyl chloride copolymer layer laminated via a fire-retardant urethane adhesive to the first outer layer (18) of the multi-layer/coextruded NBC barrier film reads upon the claimed first polymer film layer comprising PVC or a single layer polymer film of PVC as an exterior layer uniformly joined via a first layer of flame-retardant polyurethane adhesive as instantly claimed; the multi-layer/coextruded NBC barrier film comprising a core layer (12) of EVOH sandwiched by polypropylene layers (18,20) via interposed adhesive or tie layers (14,16) reads upon the claimed multi-layered polymer film comprising EVOH sandwiched by polypropylene films and internally bonded by adhesive tie layers; a second additional outer layer of NBC such as vinylidene chloride-vinyl chloride copolymer layer or other polymer layer or a nonwoven polyolefin substrate, as the second component, laminated via a fire-retardant urethane adhesive to the second outer layer (20) of the multi-layer/coextruded NBC barrier film reads upon the claimed second polymer film layer comprising poly(vinyl chloride) of instant claim 1, the second polymer film layer of instant claim 10, and/or the second polymer film layer comprises a non-poly (vinyl chloride) polymer of instant claim 19, uniformly joined via a second layer of flame-retardant polyurethane adhesive as instantly claimed, wherein with respect to instant claim 1, the pressure-sensitive adhesive coating applied via the reinforcement fabric (e.g. fabric-supported PSA layer) to the additional NBC barrier or polymer layer would read upon the broadly claimed “external layer of adhesive is configured on the second polymer layer for joining the equipment same tape to a seam of the chemical protective equipment”, and with respect to instant claim 10, the same may be applicable or alternatively, the nonwoven polyolefin layer may read upon the prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success and/or prima facie obviousness to simply substitute one known element for another to obtain predictable results.
With regards to the thickness limitations as recited in instant claims 3, 5-7, 9, 15-17, and 20-21, Romanowski does not specifically limit the thickness of the overall composite tape nor the thicknesses of the individual layers as instantly claimed but does recite that the five-layer co-extruded barrier film can be between 0.5 to 4.5 mils thick (i.e. 12.7 to 114.3 microns thick) with each of the layers proportionate to each other (Paragraph 0048), with one example barrier film structure comprising a core (12) of about 0.25 mil in thickness (i.e. 6.35 microns), tie layers (14,16) of about 0.2 mil in thickness (i.e. about 5 microns) and outer layers (18,20) of about 0.675 mil in thickness (i.e. about 17.1 microns, reading upon the thickness range of the polypropylene films as recited in instant claims 3, 6, 7, 16 and 17), for a total barrier film thickness for the example structure being about 2 mils (i.e. 50.8 microns, Paragraph 0077); wherein in general, the barrier film may have a total thickness of about 2 to 4 mils thick (Paragraphs 0077-0080), an additional layer may be about 0.5 to 2.0 mils and the total thickness of the first component may be from 1 to 7 mils, i.e. 25.4 to 177.8 microns (Paragraph 0081), 
Lastly, with regards to instant claim 8, although Romanowski discloses that the composite tape may comprise an external adhesive layer for adhering the tape to other surfaces, Romanowski does not disclose that the external adhesive layer or pressure sensitive adhesive is a polyurethane as instantly claimed.  However, Romanowski does recite that the pressure sensitive adhesive may be any synthetic adhesive material known to the art capable of causing the adhesion of the NBC barrier structure to adhere to any surface such as a synthetic rubber or acrylic, and given that a polyurethane or urethane-acrylic pressure sensitive adhesive is an obvious species of pressure sensitive adhesive in the art and functionally equivalent to acrylic adhesives, and that Romanowski generally discloses the use of urethane adhesives for the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize a polyurethane adhesive as the external pressure sensitive adhesive layer in the invention taught by Romanowski given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, thereby rendering instant claim 8 obvious over Romanowski.
Response to Arguments
Applicant's arguments filed 10/19/2021 have been fully considered but they are moot and/or not persuasive in light of the new grounds of rejection and additional remarks above with regards to the claim interpretation and the anticipation rejection over Mogna.  Specifically, the Applicant argues that the multilayer blister material of Mogna “is not configured as a seam tape for a seam of a chemical protective equipment” and that “the claims do not provide an option that would accommodate the metallized layers of layers 5 and 6 of Mogna” (see Section D).  
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 10/19/2021.
Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Carroll (USPN 6,183,861) discloses a high chemical barrier closure and attachment tape for protective clothing made up of a film composite or multilayered film containing at least one layer of polyvinylidene chloride, ethylene vinyl alcohol or similar chemical resistance .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        February 16, 2022